Appellant was convicted of an assault with intent to murder, and his punishment assessed at confinement in the penitentiary for a term of two years; hence this appeal.
We find one bill of exceptions in the record which recites that "defendant excepted to the charge as being insufficient; and because the jury were not charged with regard to evidence offered by defendant for the purpose of impeaching one of the most material witnesses for the State." The judge qualifies this bill by stating "that counsel for appellant addressed the court, and stated, among other things, that he did not think the theory of self-defense was raised by the evidence, and that he did not wish the charge to cover or present that question to the jury." We do not understand this bill. We believe the court was correct in not charging law applicable to self-defense, for we have been unable to discover any evidence which in any manner suggested such a theory. Now, if appellant desired by his bill to call this court's attention to any fact or any line of testimony, it should have been made plain by the bill. The general statement, that he offered evidence to impeach one of the material witnesses for the State is entirely too indefinite. It does not show that the testimony offered went to the jury; nor does it undertake to show the character of the impeaching testimony. All impeaching evidence does not require a limitation in the charge, and what this testimony was we are left to conjecture. So the bill is too indefinite to require notice.
The motion for a new trial consists of the affidavit of one of the jurors. There are no grounds of error set out in the motion, and this affidavit is thrown into the record, and denominated a "motion for a new trial." The affiant states "that he was one of the jurors who tried appellant; that, after the jury retired, one of the jurors, to affiant unknown, stated in the presence of affiant, and to the jury, in substance, that the defendant was a sorry, worthless negro, and ought to be in the penitentiary, or words to that effect; that affiant was not acquainted with all the jurors, and can not now give the name of the juror making such statement; and, while affiant may not have given the exact language of the juror, he knows the statement was something derogatory to the character and reputation of the defendant. Affiant further states that, while such statement did not influence his verdict, he can not say how it affected others; and, further, that affiant was at first in favor of assessing the punishment of defendant for aggravated assault and battery, but afterwards agreed to convict of assault with intent to murder." This is signed by J.W. Saxton. As before stated, this is the entire motion for a new trial. This statement of the juror is a little remarkable for its indefiniteness and uncertainty as to what was stated by the impugned juror, as well as that affiant was not acquainted with the juror. The judgment of the court in overruling the motion for a new trial recites that evidence was heard by the court, and the motion overruled. What the evidence was the record does not show. Appellant failed to embody the testimony either in a bill of exceptions or in the record as a statement *Page 486 
of the facts proved on the trial of said motion. So, as presented, we will presume that defendant was satisfied there was nothing in his contention; and the further presumption will be indulged that the testimony was sufficient to show there was no merit in the allegations of the affidavit. Every presumption must be indulged in favor of the judgments of courts, and a party attacking such judgments must overcome such presumptions. The evidence is sufficient to sustain the conviction, and the judgment is affirmed.
Affirmed.